TERYL RESOURCES CORP. MANAGEMENT DISCUSSION AND ANALYSIS DATED January 29, 2009 The following discussion of the results of operations of Teryl Resources Corp. (“the Company”) for the second quarter ended November 30, 2008, and in comparison to the prior year, should be read in conjunction with the Company’s Audited Financial Statements and accompanying notes for the fiscal year ended May 31, Overall Performance The Company is engaged in the acquisition, exploration and development of natural resource properties. The Company currently has mineral property interests in Arizona, Alaska and British Columbia. The main exploration and development work over the last several years has taken place on the Gil claims (gold prospect) located in the Fairbanks Mining District, Alaska. The Gil joint venture, with Kinross Gold Corporation, is divided into several mineralized zones including the Main Gil and the North Gil. The Gil claims are adjacent to the producing Fort Knox deposit owned by Kinross Gold Corporation. Teryl, Inc., a subsidiary of the Company, owns a 20% working interest and Kinross Gold has an 80% working interest in the Gil joint venture. The Company, through its subsidiary, Teryl, Inc., owns a 100% interest in the West Ridge claims, subject to a 1% NSR to the State of Alaska, located in the Fairbanks Alaska mining district. Also through its subsidiary, Teryl, Inc., the Company owns 28 claim blocks, consisting of 602 acres in the Warren Mining District, Cochise County, Arizona. Selected Interim Information The following information is derived from our interim financial statements for the six month periods ended November 30, 2008 and 2007 and the most recently completed financial year ended May 31, 2008: November 30, 2008 November 30, 2007 May 31, 2008 Net sales or total revenues $ 12,854 $ 11,163 $ 30,749 Net loss before discontinued items or extraordinary items - total (236,088 ) (203,499 ) (1,142,796 ) - per share – basic and diluted (0.005 ) (0.005 ) (0.03 ) Total assets 3,289,364 3,628,066 3,486,056 Total long-term financial liabilities $ nil $ nil $ nil Cash dividends declared per share $ nil $ nil $ nil Results of Operations The following discussion of the results of operations of the Company for the second fiscal quarter ending November 30, 2008 and in comparison to the prior year should be read in conjunction with the Company’s Audited Financial Statements and accompanying notes for the year ended May 31, 2008. The Company’s reporting currency is the Canadian dollar. All amounts in this discussion are expressed in Canadian dollars. -1- The financial data has been prepared in accordance with Canadian GAAP and the significant accounting policies are stated in Note 3 to the financial statements, the reporting currency is Canadian dollars. During the six months ended November 30, 2008, the Company’s oil and gas operations had income of $12,854 compared to income of $11,163 for 2007. The Company currently has interests in three drilled wells in Kentucky, along with the three wells in Texas owned by its subsidiary, Teryl, Inc. Results of Operations for the six months ended November 30, 2008 as compared to the six months ended November 30, 2007 General and Administrative Expenses Second Quarter During the six months ended November 30, 2008, the Company received $12,854 in revenues from operations as compared to $11,163 in revenues for the six months ended November 30, 2007. Administrative expenses for the six months ended November 30, 2008 totaled $263,716 as compared to $215,316 for the six months ended November 30, 2007. Publicity, promotion and investor relations increased to $83,313 for the six months ended November 30, 2008 from $46,907 for the same period in 2007 due to increased tradeshow activities and prepaid investor relations contracts.The gain on foreign exchange during the 2008 period was $55, compared to a gain of $2,980 during the six month period in 2007 due to fluctuations in the Canadian dollar. Management and directors fees increased to $52,487 for the six months ended November 30, 2008 from $25,842 for the same 2007 period due to increased management salaries and higher costs related to regulatory compliance.Additionally, secretarial and employee benefits increased during the six months ended November 30, 2008 to $21,088 compared to $5,592 during the six months ended November 30, 2007 due to the addition of administrative staff and an increase in the cost of employee benefits.Professional fees increased during the 2008 period to $45,237 compared to $40,889 during 2007 due to an increase in audit fees related to regulatory compliance.Filing and regulatory fees decreased to $6,914 during 2008 from $36,563 in 2007 due to the additional costs during 2007 of filing historical 20-F’s and listing the Company on the OTC Bulletin Board.Transfer agent fees increased during the 2008 period to $7,625 compared to $4,101 in 2007 as a result of increased stock transfer activity.An allowance for depletion of gas wells was expensed in 2007 in the amount of $15,609, with $nil in 2008.Oil and gas production and royalties increased during the six months ended November 30, 2008 to $9,464 compared to $2,733 during the same period in 2007 due to increases in revenue over the prior period. Financing Activities The Company received net advances from related parties of $30,825 during the six months ended November 30, 2008, compared to net repayments to related parties of $16,199 during the same period in 2007. During the six months ended November 30, 2008 the Company raised $nil through issuance of its common shares, compared to $315,470 during the six months ended November 30, 2007. -2- Nature of the Company’s Operations The Company is engaged in the acquisition, exploration and development of natural resource properties. The Company currently has mineral property interests in Arizona, Alaska and British Columbia. The main exploration and development work over the last several years has taken place on the Gil claims (gold prospect) located in the Fairbanks Mining District, Alaska. The Gil joint venture, with Kinross Gold Corporation, is divided into several mineralized zones including the Main Gil and the North Gil. The Gil claims are adjacent to the producing Fort Knox deposit owned by Kinross Gold Corporation. Teryl, Inc., a subsidiary of the Company, owns a 20% working interest and Kinross Gold has an 80% working interest in the Gil joint venture. The Company, through its subsidiary, Teryl, Inc., owns a 100% interest in the West Ridge claims, subject to a 1% NSR to the State of Alaska, located in the Fairbanks Alaska mining district. Also through its subsidiary, Teryl, Inc., the Company owns 28 claim blocks, consisting of 602 acres in the Warren Mining District, Cochise County, Arizona. Mining and Exploration Operations Gil Mineral Claims The Company owns a 20% interest in the Gil Mineral Claims. Kinross Gold Corporation owns the other 80% of the claims and Kinross acts as operator of the project.
